DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2.	Claim 4 recites the limitation "the second electrode layer".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Application Publication No. 10-20170024905 Chang-Seo et al.
3. 	Referring to claim 1, Chang-Seo et al. teaches a display device, comprising: a lower substrate, (Figures 6 & 7 #10), on which a lower electrode, (Figures 6 & 7 #11 & 14), is disposed; a flat layer, (Figures 6 & 7 #40), disposed on the lower substrate, (Figures 6 & 7 #10), and having a plurality of holes, (Figures 6 & 7 area where #100A resides); a plurality of light-emitting devices, (Figures 6 & 7 #100A), disposed in each of the plurality of holes, (Figures 6 & 7 area where #100A resides); a magnetic portion, (Figures 6 & 7 #14 & Paragraph 135), disposed on the lower substrate, (Figures 6 & 7 #10), and having magnetic properties, (Figures 6 & 7 #14 & Paragraph 135); and a reaction portion, (Figures 6 & 7 #131 & Paragraph 145), disposed at each of the light-emitting devices, (Figures 6 & 7 #100A), and forming an attractive force with the magnetic portion, (Figures 6 & 7 #14 & Paragraph 135), wherein a magnetization direction of the magnetic portion, (Figures 6 & 7 #14 & Paragraph 135), is perpendicular to the lower substrate, (Figures 6 & 7 #10).
4. 	Referring to claim 2, Chang-Seo et al. teaches a display device of claim 1, wherein the magnetic portion is made of a ferromagnetic material, (Figures 6 & 7 #14 & Paragraph 135), and the reaction portion is made of a paramagnetic material, (Figures 6 & 7 #131 & Paragraph 145).

5. 	Referring to claim 3, Chang-Seo et al. teaches a display device of claim 2, wherein each of the light-emitting devices comprises: a first electrode, (Figures 6 & 7 #121, 131, & 134), electrically connected to the lower electrode, (Figures 6 & 7 #11 & 14), and having a plurality of 
6. 	Referring to claim 4, Chang-Seo et al. teaches a display device of claim 3, wherein the first electrode, (Figures 6 & 7 #121, 131, & 134), comprises: a first metal layer, (Figures 6 & 7 #134), in contact with the first conductive semiconductor layer, (Figures 6 & 7 #111); and a second metal layer, (Figures 6 & 7 #121), in contact with the lower electrode, (Figures 6 & 7 #11 & 14), and wherein the reaction portion, (Figures 6 & 7 #131 & Paragraph 145), is disposed between the first electrode layer, (Figures 6 & 7 #121, 131, & 134), and the second electrode layer.
7. 	Referring to claim 5, Chang-Seo et al. teaches a display device of claim 4, wherein the reaction portion is made of any one of Ni, Fe, Mo, and Co, or an Ni-Mo-Fe alloy or an Ni-Cr-Mo-Fe alloy, (Figures 6 & 7 #131 & Paragraph 145),
8. 	Referring to claim 6, Chang-Seo et al. teaches a display device of claim 4, wherein resistivity of the first and second metal layers is less than resistivity of the reaction portion, (Figures 6 & 7 #131 & Paragraph 145).
9. 	Referring to claim 7, Chang-Seo et al. teaches a display device of claim 1, wherein the lower electrode, (Figures 6 & 7 #11 & 14), includes a plurality of layers, and wherein the magnetic portion, (Figures 6 & 7 #14), is any one of the plurality of layers constituting the lower electrode, (Figures 6 & 7 #11 & 14).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication No. 10-20170024905 Chang-Seo et al. in view of Korean Patent Application Publication No. 10-20170102782 U-Sik et al.
11. 	Referring to claim 9, Chang-Seo et al. teaches a display device of claim 7, but is silent with respect to wherein a thickness of the magnetic portion is 20 to 1000nm.  U-Sik et al. teaches a similar device in Figure 6 and where the magnetic electrode #17 has a thickness of 30nm or greater, Paragraph 121.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of U-Sik et al. with Chang-Seo et al. to have a thickness of the magnetic portion between 20 to 1000nm because a thickness less than .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
12.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with wherein the magnetic portion is made of an Sm-Co alloy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/9/21